Citation Nr: 0007340	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-02 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for a rating in excess of 10 percent for the 
service-connected lumbosacral strain.  

In January 1994, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In an October 1994 rating action, the RO 
effectuated a Hearing Officer's decision to increase the 
rating to the current level of 20 percent, effective from 
January 4, 1993.

The Board remanded the case in August 1997 for additional 
development.


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

When the Board initially reviewed the veteran's appeal, it 
was noted that VA examinations conducted to date had not 
included consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was contemplated that an examination conducted on 
remand would provide sufficient detail to rate the veteran's 
service-connected back disability.  Specifically, in light of 
the veteran's complaints of pain, the examination ordered on 
remand was to include medical determinations on whether the 
low back exhibited pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  Additionally, these determinations were 
to be expressed in terms of additional range-of-motion loss 
beyond that already demonstrated clinically.  

The veteran was afforded VA examinations in July 1998 and May 
1999; however, those examinations did not address all 
elements required by the Board.  Although the examiner noted 
that the veteran experienced flare-ups approximately once a 
week and reported pain on motion, there was no quantifiable 
explanation given as to how these symptoms affected the 
veteran, such as in terms of additional range-of-motion loss 
beyond that clinically found.  DeLuca requires that this be 
done.  

It was also noted in the prior remand that the veteran had 
complained of neurological manifestations related to his 
service-connected back disorder.  It was requested that the 
examination conducted on remand include an opinion as to the 
medical probably that any neurological impairment was related 
to, or a manifestation of, the service-connected lumbosacral 
strain.  No such opinion was provided.  Subsequent to the 
most recent VA examination, the veteran underwent diagnostic 
testing which revealed evidence of bilateral lumbosacral 
radiculopathy; however, the VA examination did not address 
those findings.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for back 
disability since April 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected lumbosacral strain and to 
determine the likely etiology of any 
demonstrated neurological impairment.  
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to the examination so that 
the pertinent clinical records can be 
reviewed in detail.  In addition, the 
examiner should elicit a complete history 
from the veteran.  Any indicated special 
studies necessary to address the extent 
of functional impairment due to the 
veteran's service-connected lumbosacral 
strain should be conducted, and all 
pertinent clinical findings should be 
reported in detail.  Findings that take 
into account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
should be included.  That is, any 
functional impairment identified should 
be expressed in terms of additional range 
of motion loss beyond that clinically 
demonstrated.  See DeLuca, supra.  Based 
on the examination and review of the 
record, the examiner is also requested to 
express an opinion as to the medical 
probability that any currently 
demonstrated neurological impairment is 
related to, or a manifestation of, the 
service-connected lumbosacral strain.  
Complete rationale for any opinion 
expressed must be provided. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

